Case 3:15-cv-07658-MAS-LHG Document 424 Filed 02/27/19 Page 1 of 3 PageID: 13068



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



  IN RE: VALEANT PHARMACEUTICALS                           Civil Action No. 15-7658
  INTERNATIONAL, INC. SECURITIES
  LITIGATION                                               JUDGE MICHAEL A. SHIPP
                                                           JUDGE LOIS H. GOODMAN
  _____________________________________

  THIS DOCUMENT RELATES TO:

  15-cv-07658-MAS-LHG
  18-cv-08705-MAS-LHG (Hound Partners)



                           NOTICE OF SUGGESTION OF DEATH


         Pursuant to Federal Rules of Civil Procedure 25, the undersigned attorneys for Defendant

  Anders Lönner hereby suggest upon the record the death of Defendant Anders Lönner, which

  occurred on November 30, 2018 during the pendency of this litigation.
Case 3:15-cv-07658-MAS-LHG Document 424 Filed 02/27/19 Page 2 of 3 PageID: 13069




  Dated: February 27, 2019            Respectfully submitted,

                                      McCARTER & ENGLISH LLP

                                      /s/ Richard Hernandez
                                      Richard Hernandez
                                      100 Mulberry Street
                                      Newark, NJ 07102
                                      Telephone: (973) 848-8615
                                      Fax: (973) 297-6615

                                      Paul C. Curnin (admitted pro hac vice)
                                      Craig S. Waldman (admitted pro hac vice)
                                      Daniel J. Stujenske (admitted pro hac vice)
                                      425 Lexington Avenue
                                      New York, New York 10017
                                      Telephone: (212) 455-2000
                                      Fax: (212) 455-2502

                                      Attorneys for Valeant Pharmaceuticals
                                      International, Inc., Robert L. Rosiello, Ari S.
                                      Kellen, Ronald H. Farmer, Colleen Goggins,
                                      Robert A. Ingram, Anders Lönner, Theo Melas-
                                      Kyriazi, Robert N. Power, Norma Provencio,
                                      and Katharine B. Stevenson




                                       2
Case 3:15-cv-07658-MAS-LHG Document 424 Filed 02/27/19 Page 3 of 3 PageID: 13070



                                 CERTIFICATION OF SERVICE

          I hereby certify that, on February 27, 2019, I caused a copy of (i) Defendants’ Suggestion

  of Death; and (ii) this Certification of Service to be served on all counsel of record by electronic

  case filing.


  Dated: February 27, 2019                         /s/ Richard Hernandez
                                                   Richard Hernandez




                                                    3
